


EXHIBIT 10.2
ROBERT HALF INTERNATIONAL INC.


STOCK INCENTIVE PLAN


(As Amended and Restated October 29, 2014)


SECTION 1.    ESTABLISHMENT AND PURPOSE.
The purpose of the Plan is to promote the long-term success of the Company and
the creation of stockholder value by (a) encouraging Participants to focus on
critical long-range objectives, (b) encouraging the attraction and retention of
individuals with exceptional qualifications and (c) linking Participants
directly to stockholder interests through increased stock ownership. The Plan
seeks to achieve this purpose by providing for Awards in the form of Restricted
Shares, Performance Shares, Stock Units, Performance Units, Options (which may
constitute incentive stock options or nonstatutory stock options) or stock
appreciation rights. Subject to approval by RHI’s stockholders, this Plan
supersedes the Existing Equity Plans, as described herein.
SECTION 2.    DEFINITIONS.
“Adjustment Provisions” shall mean the terms and conditions applicable to the
adjustment of an Award subject to a Performance Condition.
“Affiliate” shall mean any entity other than a Subsidiary, if RHI and/or one of
more Subsidiaries own not less than fifty percent (50%) of such entity.
“Award” shall mean any award of an Option, a SAR, a Restricted Share a
Performance Share, a Stock Unit or a Performance Unit under the Plan.
“Board of Directors” shall mean the Board of Directors of RHI, as constituted
from time to time.
“Certification Date” means the date that the Committee makes its written
certification of a Final Award.
“Change in Control” shall mean the occurrence of any of the following events:
(i)    Any person or group (as such terms are defined in Section 13(d)(3) of the
Exchange Act), other than an employee benefit plan sponsored by the Company or a
corporation owned (directly or indirectly), by the stockholders of the Company
in substantially the same proportions of the ownership of stock of the Company,
shall become the beneficial owner of securities of RHI representing 20% or more,
of the combined voting power of then outstanding securities ordinarily (and
apart from rights accruing in special circumstances) having the right to vote in
the election of directors, as a result of a tender or exchange offer, open
market purchases, privately negotiated purchases or otherwise; provided,
however, that a Change in Control shall not be deemed to include the acquisition
by any such person or group of securities representing 20% or more of RHI if
such party has acquired such securities not with the purpose nor with the effect
of changing or influencing the control of RHI, nor in connection with or as a
participant in any transaction having such purposes or effect, including,
without limitation, not in connection with such party (A) making any public
announcement with respect to the voting of such shares at any meeting to
consider a merger, consolidation, sale of substantial assets or other business
combination or extraordinary transaction involving RHI, (B) making, or in any
way participating in, any “solicitation” of “proxies” (as such terms are defined
or used in Regulation 14A under the Exchange Act) to vote any voting securities
of RHI (including, without limitation, any such solicitation subject to Rule
14a-11 under the Exchange Act) or seeking to advise or influence any party with
respect to the voting of any voting securities of RHI, directly or indirectly,
relating to a merger or other business combination involving RHI or the sale or
transfer of substantial assets of RHI, (C) forming, joining or in any way
participating in any “group” within the meaning of Section 13(d)(3) of the
Exchange Act with respect to any voting securities of RHI, directly or




--------------------------------------------------------------------------------




indirectly, relating to a merger or other business combination involving RHI or
the sale or transfer of any substantial assets of RHI, or (D) otherwise acting,
alone or in concert with others, to seek control of RHI or to seek to control or
influence the management or policies of RHI.
(ii)    The liquidation or dissolution of RHI.
(iii)    A change in the composition of the Board of Directors occurring within
a two-year period, as a result of which fewer than a majority of the directors
are Incumbent Directors. “Incumbent Directors” shall mean directors who either
(A) are directors of RHI as of the date hereof, or (B) are elected, or nominated
for election, to the Board of Directors with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but shall not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to RHI). As a result of or in connection with any cash tender
offer, merger, or other business combination, sale of assets or contested
election, or combination of the foregoing, the persons who were directors of RHI
just prior to such event shall cease within one year to constitute a majority of
the Board of Directors.
(iv)    RHI ceases to be an independent publicly owned corporation.
(v)    RHI (A) merges or consolidates with or into another corporation in which
the holders of the Stock immediately before such merger or reorganization do
not, immediately following such merger or reorganization, hold as a group on a
fully-diluted basis both the ability to elect at least a majority of the
directors of the surviving corporation and at least a majority in value of the
surviving corporation’s outstanding equity securities, or (B) sells or otherwise
disposes of all or substantially all of its assets.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Committee” shall mean a committee of one or more members of the Board of
Directors appointed by the Board of Directors (or, as the context permits, a
subcommittee of one or more members of the Board appointed by the Committee) to
administer the Plan in accordance with the provisions hereof.
“Company” shall mean Robert Half International Inc., a Delaware corporation, and
its Subsidiaries.
“Consultant” shall mean a consultant or advisor who provides bona fide services
to the Company or an Affiliate as an independent contractor.
“Eligible Participant” shall mean (i) any individual who is a common-law
employee of the Company or an Affiliate; (ii) a member of the Board of
Directors; (iii) a member of the board of directors of a Subsidiary or an
Affiliate; or (iv) a Consultant.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Executive Officer” shall mean an officer as defined in Rule 16a-1(f) under the
Exchange Act, or any successor provision.
“Exercise Price” shall mean, in the case of an Option, the amount for which one
Share may be purchased upon exercise of such Option, as specified in the
applicable Stock Option Award. “Exercise Price,” in the case of a SAR, shall
mean an amount, as specified in the applicable SAR Award, which is subtracted
from the Fair Market Value of a Share in determining the amount payable upon
exercise of such SAR.
“Existing Equity Plans” shall mean RHI’s Equity Incentive Plan, StockPlus Plan,
Stock Option Plan for Field Employees, Restricted Stock Plan for Field
Employees, and Outside Directors’ Option Plan.




--------------------------------------------------------------------------------




“Fair Market Value” shall mean the closing price on the New York Stock Exchange
on the date the value is to be determined as reported in THE WALL STREET JOURNAL
(Western Edition). If there are no trades on such date, the closing price on the
latest preceding business day upon which trades occurred shall be the Fair
Market Value.
“Final Award” shall mean the number of shares remaining subject to an Award
after application of the Adjustment Provisions.
“ISO” shall mean an employee incentive stock option described in Code Section
422.
“Misconduct Termination” shall mean a termination by the Company of a
Participant’s Service by reason of the Participant’s willful dishonesty towards,
fraud upon, or deliberate injury or attempted injury to the Company, or by
reason of the Participant’s willful material breach of any employment agreement
with the Company, which has resulted in material injury to the Company;
provided, however, that a Participant’s Service shall not be deemed to have
terminated in a Misconduct Termination if such termination took place as a
result of any act or omission believed by the Participant in good faith to have
been in the interest of the Company.
“Nonstatutory Option” or “NSO” shall mean an employee stock option that is not
an ISO.
“Option” shall mean an ISO or Nonstatutory Option granted under the Plan and
entitling the holder to purchase Shares.
“Optionee” shall mean an individual or estate who holds an Option or SAR.
“Original Award” shall mean the number of shares initially granted pursuant to
an Award made subject to a Performance Condition.
“Other Agreement” shall mean any written agreement, whether entered into prior
to or subsequent to, the adoption of this plan or the making of an Award under
this plan, between Participant and the Company.
“Outside Director” shall mean a member of the Board of Directors who is not a
common-law employee of the Company.
“Outside Director Retirement” shall mean termination of an Outside Director’s
Service after the later to occur of (i) the 7th anniversary of the Outside
Director’s first day of service with RHI as a member of the Board of Directors
or (ii) the Outside Director’s 62nd birthday.
“Participant” shall mean an individual or estate who holds an Award.
“Performance Condition” shall mean a performance condition based on a
Performance Goal established with respect to an Award in accordance with the
provisions hereof.
“Performance Goal” shall mean one or more of the following objective measurable
performance factors, and any adjustments thereto, as determined by the Committee
with respect to a Performance Period: (i) operating income; (ii) pre-tax or
after-tax earnings; (iii) cash flow; (iv) sales or revenue; (v) expenses; (vi)
gross or net profit margin; (vii) working capital; (viii) return on equity or
assets; (ix) earnings per share; (x) stock price; (xi) price/earnings ratio;
(xii) debt or debt-to-equity; (xiii) writeoffs; (xiv) cash; (xv) assets; (xvi)
total shareholder return and/or (xvii) liquidity, either with respect to the
Company and/or one or more of its operating units or with respect to one or more
other companies or an index of companies; provided, however, that, if the
Performance Condition is intended to satisfy the requirements of Code Section
162(m), it must be objective and any adjustments thereto must be objectively
verifiable adjustments permitted and pre-established by the Committee in
accordance with Code Section 162(m).




--------------------------------------------------------------------------------




“Performance Period” shall mean the period of Service to which the Performance
Condition relates, which period shall not be less than one year.
“Performance Share” shall mean a Restricted Share that has a Performance
Condition attached. A Performance Share is a type of Restricted Share and any
reference herein to Restricted Shares shall be deemed to also apply to
Performance Shares unless the context clearly indicates otherwise.
“Performance Unit” shall mean a Stock Unit that has a Performance Condition
attached. A Performance Unit is a type of Stock Unit and any reference herein to
Stock Units shall be deemed to also apply to Performance Units unless the
context clearly indicates otherwise.
“Plan” shall mean this Stock Incentive Plan of Robert Half International Inc.,
as amended from time to time.
“Protiviti Participant” shall mean a Participant who is an employee of Protiviti
Inc. (a Subsidiary) or its Subsidiaries.
“Protiviti Retirement” shall mean any voluntary termination of employment with
the Company and its subsidiaries by the Protiviti Participant on or after the
later to occur of: (a) the first day coinciding with or after the Protiviti
Participant’s 60th birthday, (b) the Protiviti Participant’s completion of at
least 25 years of cumulative service to the Company, Arthur Andersen LLP,
Deloitte Touche Tohmatsu, PricewaterhouseCoopers, KPMG International, Ernst &
Young International, and/or any of their respective affiliates, or any other
industry-related service acceptable to the Committee, and (c) five years after
the date that the Protiviti Participant was first employed by Protiviti Inc.
“Purchase Price” shall mean the consideration for which one Share may be
acquired under the Plan (other than upon exercise of an Option), as specified by
the Committee.
“Restricted Share” shall mean a Share awarded under Section 6 of the Plan.
“Restricted Share Award” shall mean the agreement between RHI and the recipient
of a Restricted Share, or the notice to the recipient, which contains the terms,
conditions and restrictions pertaining to such Restricted Shares.
“RHI” shall mean Robert Half International Inc., a Delaware corporation.
“SAR” shall mean a stock appreciation right granted under the Plan.
“SAR Award” shall mean the agreement between RHI and an Optionee, or the notice
to the Optionee, which contains the terms, conditions and restrictions
pertaining to his or her SAR.
“Section 16 Participant” shall mean a Participant who is subject to Section 16
of the Exchange Act with respect to transactions in RHI securities.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Service” shall mean service as an Eligible Participant.
“Share” shall mean one share of Stock, as adjusted in accordance with the
adjustment provisions of the Plan (if applicable).
“Staffing/Headquarters Participant” shall mean a Participant other than a
Protiviti Participant.
“Staffing/Headquarters Retirement” shall mean any voluntary termination by a
Staffing/Headquarters Participant of employment with the Company on or after the
later to occur of (a) the Staffing/Headquarters




--------------------------------------------------------------------------------




Participant’s 55th birthday, or (b) the 20th anniversary of the
Staffing/Headquarters Participant’s first day of service with the Company as a
full-time employee.
“Stock” shall mean the common stock of RHI.
“Stock Option Award” shall mean the agreement between RHI and an Optionee, or
the notice to the Optionee, which contains the terms, conditions and
restrictions pertaining to his Option.
“Stock Unit” shall mean a bookkeeping entry representing the equivalent of one
Share, as awarded under the Plan.
“Stock Unit Award” shall mean the agreement between RHI and the recipient of a
Stock Unit, or the notice to the recipient, which contains the terms, conditions
and restrictions pertaining to such Stock Unit.
“Subsidiary” shall mean any corporation, if RHI and/or one or more other
Subsidiaries own not less than fifty percent (50%) of the total combined voting
power of all classes of outstanding stock of such corporation. A corporation
that attains the status of a Subsidiary on a date after the adoption of the Plan
shall be considered a Subsidiary commencing as of such date.
“Total and Permanent Disability” shall mean a (i) a physical or mental condition
which, in the judgment of the Committee based on competent medical evidence
satisfactory to the Committee (including, if required by the Committee, medical
evidence obtained by an examination conducted by a physician selected by the
Committee), renders the Participant unable to engage in any substantial gainful
activity for the Company and which condition is likely to result in death or to
be of long, continued and indefinite duration, or (ii) a judicial declaration of
incompetence.
“Vested” or “Vesting” shall mean that the relevant portion of the Award has
satisfied its Vesting Schedule and shall be released to the Participant or may
be exercised by the Participant, as applicable.
“Vesting Schedule” shall mean the requirement that all or a portion of an Award
may not be released or exercised, as applicable, until a specified period of
time shall have lapsed.
SECTION 3.    ADMINISTRATION.
(a)    Committee Procedures. One or more Committees appointed by the Board of
Directors shall administer the Plan. The Board of Directors shall designate one
of the members of the Committee as chairperson. Unless the Board of Directors
provides otherwise, the Compensation Committee shall be the Committee. The Board
of Directors may also at any time terminate the functions of the Committee and
reassume all powers and authority previously delegated to the Committee.
The Committee shall have membership composition which enables (i) Awards to
qualify for exemption under Rule 16b-3 with respect to persons who are subject
to Section 16 of the Exchange Act and (ii) Awards that are intended to qualify
as “performance-based compensation” under Section 162(m) of the Code to so
qualify. Only the Compensation Committee may make Award grants and administer
the Plan with respect to Section 16 Participants.
The Compensation Committee may also appoint one or more separate subcommittees
composed of one or more directors of RHI who need not qualify under either Rule
16b-3 or Section 162(m) of the Code, who may administer the Plan with respect to
persons who are not subject to Section 16 of the Exchange Act and/or Awards that
are not intended to qualify as “performance-based compensation” under Section
162(m) of the Code.
(b)    Committee Responsibilities. Subject to the provisions of the Plan, the
Committee shall have full authority and discretion to take the following
actions:
(i)    To interpret the Plan and to apply its provisions;




--------------------------------------------------------------------------------




(ii)    To adopt, amend or rescind rules, procedures and forms relating to the
Plan;
(iii)    To authorize any person to execute, on behalf of the Company, any
instrument required to carry out the purposes of the Plan;
(iv)    To determine when Awards are to be granted under the Plan;
(v)    To select the Eligible Participants who are to receive Awards under the
Plan;
(vi)    To determine the number of Shares to be made subject to each Award;
(vii)    To prescribe the terms and conditions of each Award, including (without
limitation, as applicable) the Exercise Price or Purchase Price, the Vesting
Schedule of the Award (including accelerating the Vesting of Awards), any
Performance Conditions and any other provisions relating to such Award;
(viii)    To prescribe the terms and conditions of each Option, including
(without limitation) the Exercise Price, the Vesting Schedule or duration of the
Option (including accelerating the Vesting of the Option), whether such Option
is to be classified as an ISO or as a Nonstatutory Option, and the provisions of
the Stock Option Award relating to such Option;
(ix)    To amend any outstanding Award subject to applicable legal restrictions
and to the consent of the Participant who entered into such agreement;
(x)    To prescribe the consideration for the grant of each Award under the Plan
and to determine the sufficiency of such consideration;
(xi)    To determine whether Awards under the Plan will be granted in
replacement of other grants under an incentive or other compensation plan of an
acquired business;
(xii)    To correct any defect, supply any omission, or reconcile any
inconsistency in the Plan or any Award;
(xiii)    To take any other actions deemed necessary or advisable for the
administration of the Plan;
(xiv)    To determine, at the time of granting an Award or thereafter, that such
Award shall Vest as to all or part of the Shares subject to such Award in the
event of a Change in Control.
(xv)    To accelerate the Vesting, or extend the post-termination exercise term,
of Awards at any time and under such terms and conditions as it deems
appropriate.
In addition, without amending the Plan, the Committee may grant Awards under the
Plan to eligible employees or Consultants who are foreign nationals on such
terms and conditions different from those specified in this Plan as may in the
judgment of the Committee be necessary or desirable to foster and promote
achievement of the purposes of the Plan, and, in furtherance of such purposes
the Committee may make such modifications, amendments, procedures, subplans and
the like as may be necessary or advisable to comply with provisions of laws in
other countries in which the Company operates or has employees.
Subject to the requirements of applicable law, the Board of Directors may
authorize one or more officers of RHI to grant Awards and the Committee may
designate persons other than members of the Committee to carry out its
responsibilities, and the Committee may prescribe such conditions and
limitations as it may deem appropriate, except that the Board of Directors or
the Committee may not delegate its authority with regard to Awards to persons
subject to Section 16 of the Exchange Act or Awards intended to qualify as
“performance­based compensation” under Section 162(m) of the Code. All
decisions, interpretations and other actions of the Committee shall be final and




--------------------------------------------------------------------------------




binding on all Participants, and all persons deriving their rights from a
Participant. No member of the Committee shall be liable for any action that he
has taken or has failed to take in good faith with respect to the Plan or any
Award.
Except arising from any action taken, or failure to act, in bad faith, each
member of the Committee, or of the Board of Directors, shall be indemnified and
held harmless by RHI against and from (i) any loss, cost, liability, or expense
that may be imposed upon or reasonably incurred by him or her in connection with
or resulting from any claim, action, suit, or proceeding to which he or she may
be a party or in which he or she may be involved by reason of any action taken
or failure to act under the Plan or any agreement under the Plan, and (ii) from
any and all amounts paid by him or her, with RHI’s prior approval, in settlement
thereof or paid by him or her in satisfaction of any judgment in any such claim,
action, suit, or proceeding against him or her, provided he or she shall have
given RHI a reasonable opportunity, at its own expense, to handle and defend the
same before he or she undertakes to handle and defend it on his or her own
behalf. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under
RHI’s Certificate of Incorporation or Bylaws, by contract, as a matter of law,
or otherwise, or under any power that RHI may have to indemnify them or hold
them harmless.
SECTION 4.    ELIGIBILITY.
(a)    General Rule. Only Eligible Participants may be granted Awards. In
addition, only individuals who are employed as common-law employees by the
Company may be granted ISOs.
(b)    Limitation on Awards. In any fiscal year of RHI, no individual shall
receive Awards covering in excess of 2,000,000 Shares in the aggregate;
provided, however, that Outside Directors may only receive Awards covering up to
15,000 Shares in the aggregate per Outside Director in any fiscal year of RHI.
The limitations under this Subsection shall be subject to adjustment pursuant to
the adjustment provisions of the Plan.
SECTION 5.    STOCK SUBJECT TO PLAN.
(a)    Basic Limitation. Shares offered under the Plan shall be authorized but
unissued Shares or treasury Shares. The maximum aggregate number of Shares
subject to awards under the Plan on and after May 22, 2014 shall not exceed
6,500,000 Shares. These limits shall be subject to the provisions of the next
Subsection and shall be subject to adjustment pursuant to the adjustment
provisions of the Plan. No fractional Shares shall be issued under the Plan.
(b)    Additional Shares. If, on or after May 22, 2014, Restricted Shares are
forfeited, then such Shares shall again become available for Awards under the
Plan. If, on or after May 22, 2014, Stock Units, Options or SARs are forfeited
or terminate for any reason before being exercised, then the corresponding
Shares shall again become available for Awards under the Plan. If Stock Units
are settled, then such Stock Units shall be counted in full against the number
of Shares available for Awards regardless of the number of Shares (if any)
actually issued in settlement of such Stock Units. If SARs are exercised, then
such SARs shall be counted in full against the number of Shares available for
Awards regardless of the number of Shares (if any) actually issued in settlement
of such SARs. In the event that withholding tax liabilities arising from an
Award other than an Option or SAR are satisfied on or after May 22, 2014 by the
withholding of Shares by the Company, then the Shares so withheld shall again
become available for Awards under the Plan. In the event that withholding tax
liabilities arising from an Option or SAR are satisfied by the withholding of
Shares by the Company, then the Shares so withheld shall not be added to the
Shares available for Awards under the Plan. In addition, Shares that are
exchanged by a Participant or withheld by the Company as full or partial payment
in connection with the exercise or settlement of an Option or SAR shall not be
available for subsequent Awards under the Plan and Shares repurchased on the
open market with the proceeds of an Option exercise shall not again be made
available for issuance under the Plan.




--------------------------------------------------------------------------------




SECTION 6.    RESTRICTED SHARES AND PERFORMANCE SHARES.
(a)    Restricted Share Award. Each grant of Restricted Shares or Performance
Shares under the Plan shall be evidenced by a Restricted Share Award between the
recipient and RHI. Such Restricted Shares shall be subject to all applicable
terms of the Plan and may be subject to any other terms that are not
inconsistent with the Plan, including those specified in any Other Agreement.
The provisions of the various Restricted Share Awards entered into under the
Plan need not be identical.
(b)    Payment for Awards. Subject to the following sentence and applicable law,
Restricted Shares may be sold or awarded under the Plan for such consideration
as the Committee may determine, including (without limitation) cash, cash
equivalents, past services and future services. To the extent that an Award
consists of newly issued Restricted Shares, the Award recipient shall furnish
consideration with a value not less than the par value of such Restricted Shares
in the form of cash, cash equivalents, or past services rendered to the Company,
as the Committee may determine. To the extent an Award of Restricted Shares
consists solely of treasury shares, the Award may be made without consideration
furnished by the recipient.
(c)    Vesting. Each Award of Restricted Shares shall be subject to a Vesting
Schedule. Vesting shall occur, in full or in installments, upon satisfaction of
the conditions specified in the Restricted Share Award or as specified in any
Other Agreement. Unless the Restricted Share Award or an Other Agreement
provides otherwise, each grant of Restricted Shares shall Vest with respect to
twenty-five percent (25%) of the Shares covered by the grant on each of the
first through fourth anniversaries of the date of grant, provided that the
Participant’s Service has not terminated on the applicable Vesting date. A
Restricted Share Award may provide for accelerated Vesting in the event of the
Participant’s Protiviti Retirement, Staffing/Headquarters Retirement, a Change
in Control, or, if specified at the time of grant, termination of employment,
including as provided in any Other Agreement. To the extent that an Award of
Restricted Shares has not Vested prior to, or concurrently with, termination of
a Participant’s Service, such Award shall immediately terminate.
(d)    Voting and Dividend Rights. The holders of Restricted Shares awarded
under the Plan shall have the same voting, dividend and other rights as RHI’s
other stockholders except as provided in Sections 6(f) and 12 hereof.
(e)    Assignment or Transfer of Restricted Shares. Except as provided herein,
or in a Restricted Share Award, or as required by applicable law, Restricted
Shares shall not be anticipated, assigned, attached, garnished, optioned,
transferred or made subject to any creditor’s process, whether voluntarily,
involuntarily or by operation of law until such shares have satisfied any
applicable Vesting Schedule and Performance Conditions. Any act in violation of
this Subsection shall be void. However, this Subsection shall not preclude a
Participant from designating a beneficiary who will receive any outstanding
Restricted Shares in the event of the Participant’s death, nor shall it preclude
a transfer of Restricted Shares by will or by the laws of descent and
distribution.
(f)    Dividends on Restricted Shares that Have Not Vested. Dividends may not be
paid with respect to any portion of a Restricted Share Award that has not
Vested. Any dividends declared with respect to any portion of such a Restricted
Share Award prior to the Vesting of such portion shall be accrued. Such accrued
dividends shall be paid within 30 days following Vesting, provided that any
requirements of Section 12(k) have been satisfied. If all or a portion of such a
Restricted Share Award terminates prior to Vesting, any accrued and unpaid
dividends with respect to that portion of the Award shall be forfeited. After
Vesting, dividends shall be paid as normal at the same time and to the same
extent as dividends are paid on other Shares, provided that any applicable
provisions of Section 12(k) have been satisfied.
(g)    Release of Restricted Shares to Participants. So long as a Restricted
Share is subject to forfeiture pursuant to a Vesting Schedule or Performance
Condition, it shall be retained by the Company and shall not be released to a
Participant, but such a Restricted Share shall be promptly released thereafter,
subject to Section 12 hereof.




--------------------------------------------------------------------------------




SECTION 7.    TERMS AND CONDITIONS OF OPTIONS.
(a)    Stock Option Award. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Award between the Optionee and RHI. Such Option
shall be subject to all applicable terms and conditions of the Plan and may be
subject to any other terms and conditions which are not inconsistent with the
Plan, including those specified in any Other Agreement. The Stock Option Award
shall specify whether the Option is an ISO or an NSO. The provisions of the
various Stock Option Awards entered into under the Plan need not be identical. A
Stock Option Award may not provide that a new Option will be granted
automatically to the Optionee when he or she exercises a prior Option and pays
the Exercise Price.
(b)    Number of Shares. Each Stock Option Award shall specify the number of
Shares that are subject to the Option and shall provide for the adjustment of
such number in accordance with the adjustment provisions of the Plan. The
maximum aggregate number of ISOs awarded under the Plan shall not exceed the
number of Shares subject to the Plan under Section 5(a). The limitation of this
Subsection shall be subject to adjustment pursuant to the adjustment provisions
of the Plan.
(c)    Exercise Price. Each Stock Option Award shall specify the Exercise Price.
The Exercise Price of an Option shall not be less than 100 percent (100%) of the
Fair Market Value of a Share on the date of grant. Subject to the foregoing in
this Subsection, the Exercise Price under any Option shall be determined by the
Committee at its sole discretion. The Exercise Price shall be payable in one of
the forms permitted under the Plan.
(d)    Exercisability and Term. Unless the Stock Option Award or an Other
Agreement provides otherwise, each Option shall become exercisable with respect
to twenty-five percent (25%) of the Shares covered by such Option on each of the
first through fourth anniversaries of the date of grant, provided that the
Participant’s Service has not terminated on the applicable date. The term of an
Option shall be ten (10) years from the date of grant unless the Stock Option
Award provides for a shorter term. A Stock Option Award may provide for
accelerated Vesting in the event of the Optionee’s Protiviti Retirement,
Staffing/Headquarters Retirement, a Change in Control, or, if specified at the
time of grant, termination of employment, including as provided in any Other
Agreement, and may provide for expiration prior to the end of its term in the
event of the termination of the Optionee’s Service, subject to the provisions of
any Other Agreement. Options may be awarded in combination with SARs, and such
an Award may provide that the Options will not be exercisable unless the related
SARs are forfeited. Subject to the foregoing in this Subsection, the Committee
at its sole discretion shall determine when all or any installment of an Option
is to become exercisable and when an Option is to expire.
(e)    Nontransferability. Except as set forth in a Stock Option Award, or as
provided by an Other Agreement, with respect to an NSO, during an Optionee’s
lifetime, his Option(s) shall be exercisable only by him and shall not be
transferable, and in the event of an Optionee’s death, his Option(s) shall not
be transferable other than by will or by the laws of descent and distribution.
(f)    Exercise of Options Upon Termination of Service. Each Stock Option Award
shall set forth the extent to which the Optionee shall have the right to
exercise the Option following termination of the Optionee’s Service, and the
right to exercise the Option of any executors or administrators of the
Optionee’s estate or any person who has acquired such Option(s) directly from
the Optionee by bequest or inheritance. Such provisions shall be determined in
the sole discretion of the Committee, need not be uniform among all Options
issued pursuant to the Plan, and may reflect distinctions based on the reasons
for termination of Service. Unless the Stock Option Award or an Other Agreement
provides otherwise, Options which are not Vested at the time of an Optionee’s
termination of Service shall expire upon such termination, and any Vested
Options shall remain outstanding and exercisable until the earlier of 90 days
following such termination and the expiration of the Option’s term.
Notwithstanding the foregoing, if exercise of an Option during the 90-day period
described in the previous sentence would subject the Optionee to liability under
Section 16 of the Exchange Act by reason of transactions by the Optionee prior
to the Optionee’s termination of service (“Prior Transaction”), such Option
shall be exercisable until the earliest of (a) its normal termination date and
(b) the 30th day after the first date upon which the Optionee would not be
subject to Section 16 liability by reason of the Prior Transaction.
Notwithstanding the foregoing, in the event of an Optionee’s Misconduct
Termination, effective as of the date notice of such termination is given by the
Committee to the




--------------------------------------------------------------------------------




Optionee, all of the Optionee’s Options (whether or not Vested) shall
automatically terminate and lapse, unless the Committee shall determine
otherwise.
(g)    Modification, Extension and Renewal of Options. Within the limitations of
the Plan, the Committee may modify, extend or renew outstanding Options. The
foregoing notwithstanding, no modification of an Option shall, without the
consent of the Optionee, impair his rights or increase his obligations under
such Option. Options may not be repriced without the approval of RHI’s
stockholders.
SECTION 8.    PAYMENT FOR OPTION SHARES.
(a)    General Rule. The entire Exercise Price of Shares issued under the Plan
shall be payable in lawful money of the United States of America, as permitted
under this Section. Payment may be made by any combination of the methods
described in this Section.
(b)    Cash. Payment may be made by cash, check, wire transfer or similar means,
subject to the requirements of applicable law.
(c)    Surrender of Stock. Payment may be made all or in part by surrendering,
or attesting to the ownership of, Shares which have been owned by the Optionee
or his representative for such period of time required to avoid RHI’s
recognition of additional compensation expense with respect to the Option for
financial reporting purposes as a result of the surrender or attestation of such
previously owned shares. Such Shares shall be valued at their Fair Market Value
on the date when the new Shares are purchased under the Plan.
(d)    Cashless Exercise. To the extent permitted by applicable law, payment may
be made all or in part by delivery (on a form prescribed by the Committee) of an
irrevocable direction to a securities broker to sell Shares and to deliver all
or part of the sale proceeds to RHI in payment of the aggregate Exercise Price
and applicable tax withholding.
(e)    Other Forms of Payment. To the extent that a Stock Option Award so
provides, payment may be made in any other form that is consistent with
applicable laws, regulations and rules.
Notwithstanding anything to the contrary in this Section or in any agreement
under the Plan, the Committee may disallow the use of any type of payment that
the Committee determines, in its sole discretion, would result in adverse
accounting or legal consequences to the Company or Affiliate.
SECTION 9.    STOCK APPRECIATION RIGHTS.
(a)    SAR Award. Each grant of a SAR under the Plan shall be evidenced by a SAR
Award between the Optionee and RHI. Such SAR shall be subject to all applicable
terms of the Plan and may be subject to any other terms that are not
inconsistent with the Plan, including those specified in any Other Agreement.
The provisions of the various SAR Awards entered into under the Plan need not be
identical. A SAR Award may not provide that a new SAR will be granted
automatically to the holder thereof when he or she exercises a prior SAR.
(b)    Number of Shares. Each SAR Award shall specify the number of Shares to
which the SAR pertains and shall provide for the adjustment of such number in
accordance with the adjustment provisions of the Plan.
(c)    Exercise Price. Each SAR Award shall specify the Exercise Price, which
may not be less than 100 percent (100%) of the Fair Market Value of a Share on
the date of grant. A SAR Award may specify an Exercise Price that varies in
accordance with a predetermined formula while the SAR is outstanding.
(d)    Exercisability and Term. Unless the SAR Award or an Other Agreement
provides otherwise, each SAR shall become exercisable with respect to
twenty-five percent (25%) of the Shares covered by such SAR on each of the first
through fourth anniversaries of the date of grant, provided that the
Participant’s Service has not




--------------------------------------------------------------------------------




terminated on the applicable date. The term of the SAR shall be ten (10) years
from the date of grant unless the SAR Award provides for a shorter term. A SAR
Award may provide for accelerated exercisability in the event of the Optionee’s
Protiviti Retirement, Staffing/Headquarters Retirement, a Change in Control, or,
if specified at the time of grant, termination of employment, including as
provided in any Other Agreement, and may provide for expiration prior to the end
of its term in the event of the termination of the Optionee’s Service, subject
to the provisions of any Other Agreement. SARs may be awarded in combination
with Options, and such an Award may provide that the SARs will not be
exercisable unless the related Options are forfeited. A SAR may be included in
an ISO only at the time of grant but may be included in an NSO at the time of
grant or thereafter. A SAR granted under the Plan may provide that it will be
exercisable only in the event of a Change in Control.
(e)    Exercise of SARs. The SAR Award may provide that, upon exercise of a SAR,
the Optionee (or any person having the right to exercise the SAR after his or
her death) shall receive from RHI (a) Shares, (b) cash or (c) a combination of
Shares and cash. Unless otherwise provided in the SAR Award or an Other
Agreement, upon exercise of a SAR, the Optionee (or any person having the right
to exercise the SAR after his or her death) shall receive Shares from RHI. The
amount of cash and/or the Fair Market Value of Shares received upon exercise of
SARs shall, in the aggregate, be equal to the amount by which the Fair Market
Value (on the date of surrender) of the Shares subject to the SARs exceeds the
Exercise Price. Unless the SAR Award or an Other Agreement provides otherwise,
SARs which have not Vested at the time of an Optionee’s termination of Service
shall expire upon such termination, and any Vested SARs which have not been
exercised shall remain outstanding and exercisable until the earlier of 90 days
following such termination and the expiration of the SAR’s term. Notwithstanding
the foregoing, if exercise of a SAR during the 90-day period described in the
previous sentence would subject the Participant to liability under Section 16 of
the Exchange Act by reason of transactions by the Participant prior to the
Participant’s termination of Service, such SAR shall be exercisable until the
earliest of (a) its normal termination date and (b) the 30th day after the first
date upon which the Participant would not be subject to Section 16 liability by
reason of the prior transactions. Notwithstanding the foregoing, in the event of
an Optionee’s Misconduct Termination, effective as of the date notice of such
termination is given by the Committee to the Optionee, all of the Optionee’s
SARs (whether or not Vested) shall automatically terminate and lapse, unless the
Committee shall determine otherwise.
(f)    Modification or Assumption of SARs. Within the limitations of the Plan,
the Committee may modify, extend or renew outstanding SARs. The foregoing
notwithstanding, no modification of a SAR shall, without the consent of the
Optionee, impair his rights or increase his obligations under such SAR. SARs may
not be repriced without the approval of RHI’s stockholders.
SECTION 10.    STOCK UNITS AND PERFORMANCE UNITS.
(a)    Stock Unit Award. Each grant of Stock Units or Performance Units under
the Plan shall be evidenced by a Stock Unit Award between the recipient and RHI.
Such Stock Units shall be subject to all applicable terms of the Plan and may be
subject to any other terms that are not inconsistent with the Plan, including
those specified in any Other Agreement. The provisions of the various Stock Unit
Awards entered into under the Plan need not be identical.
(b)    Payment for Awards. To the extent that an Award is granted in the form of
Stock Units, no cash consideration shall be required of the Award recipients.
(c)    Vesting Conditions. Each Award of Stock Units shall be subject to a
Vesting Schedule. Vesting shall occur, in full or in installments, upon
satisfaction of the conditions specified in the Stock Unit Award or as specified
in any Other Agreement. Unless the Stock Unit Award or an Other Agreement
provides otherwise, each grant of Stock Units shall become exercisable with
respect to twenty-five percent (25%) of the Shares covered by the grant on each
of the first through fourth anniversaries of the date of grant, provided that
the Participant’s Service has not terminated on the applicable date. A Stock
Unit Award may provide for accelerated Vesting in the event of the Participant’s
Protiviti Retirement, Staffing/Headquarters Retirement, a Change in Control, or,
if specified at the time of grant, termination of employment, including as
provided in any Other Agreement. To the extent that an Award of Stock Units has
not Vested prior to, or concurrently with, termination of a Participant’s
Service, such Award shall immediately terminate.




--------------------------------------------------------------------------------




(d)    Voting and Dividend Rights. The holders of Stock Units shall have no
voting rights. Prior to settlement or forfeiture, any Stock Unit awarded under
the Plan may, at the Committee’s discretion, carry with it a right to dividend
equivalents. Such right entitles the holder to be credited with an amount equal
to all cash dividends paid on one Share while the Stock Unit is outstanding.
Dividend equivalents may not be converted into additional Stock Units.
Settlement of dividend equivalents may be made only in the form of cash. Prior
to distribution, any dividend equivalents which are not paid shall be subject to
the same conditions and restrictions as the Stock Units to which they attach.
(e)    Form and Time of Settlement of Stock Units. Settlement of Vested Stock
Units may be made in the form of (a) cash, (b) Shares or (c) any combination of
both, as determined by the Committee. Methods of converting Stock Units into
cash may include (without limitation) a method based on the average Fair Market
Value of Shares over a series of trading days. Vested Stock Units may be settled
in a lump sum or in installments. The distribution may occur or commence when
all Vesting conditions applicable to the Stock Units have been satisfied or have
lapsed, or it may be deferred, in accordance with applicable law, to any later
date. The amount of a deferred distribution may be increased by an interest
factor or by dividend equivalents. Until an Award of Stock Units is settled, the
number of such Stock Units shall be subject to adjustment pursuant to the
adjustment provisions of the Plan.
(f)    Death of Recipient. Any Stock Units Award that becomes payable after the
recipient’s death shall be distributed to the recipient’s beneficiary or
beneficiaries. Each recipient of a Stock Units Award under the Plan shall
designate one or more beneficiaries for this purpose by filing the prescribed
form with RHI. A beneficiary designation may be changed by filing the prescribed
form with RHI at any time before the Award recipient’s death. If no beneficiary
was designated or if no designated beneficiary survives the Award recipient,
then any Stock Units Award that becomes payable after the recipient’s death
shall be distributed to the recipient’s estate.
(g)    Creditors’ Rights. A holder of Stock Units shall have no rights other
than those of a general creditor of RHI. Stock Units represent an unfunded and
unsecured obligation of RHI, subject to the terms and conditions of the
applicable Stock Unit Award.
(h)    Assignment or Transfer of Stock Units. Except as provided herein, or in a
Stock Unit Award, or as required by applicable law, Stock Units shall not be
anticipated, assigned, attached, garnished, optioned, transferred or made
subject to any creditor’s process, whether voluntarily, involuntarily or by
operation of law. Any act in violation of this Subsection shall be void.
However, this Subsection shall not preclude a Participant from designating a
beneficiary who will receive any outstanding Stock Units in the event of the
Participant’s death, nor shall it preclude a transfer of Stock Units by will or
by the laws of descent and distribution.
SECTION 11.    NO RIGHTS AS A STOCKHOLDER
A Participant shall have no rights as a stockholder with respect to any Award
until the date of the issuance of a stock certificate for any Shares covered by
such award. No adjustments shall be made, except as provided in the adjustment
provisions of the Plan.
SECTION 12.    PERFORMANCE CONDITIONS.
(a)    Any Award may be made subject to one or more Performance Conditions in
addition to the Vesting Schedule imposed upon such grant.
(b)    The determination as to whether any such grant is subject to a
Performance Condition shall be made on or prior to the date of grant.
(c)    The Performance Condition shall operate as specified in this Section.
(d)    Except in the case of Awards not intended to qualify as
“performance-based compensation” under Code Section 162(m), if an Award is made
subject to a Performance Condition, the Committee shall be required to




--------------------------------------------------------------------------------




establish the Performance Period, Adjustment Provisions and Performance Goal for
such Performance Condition no later than the time permitted by Section 162(m) of
the Internal Revenue Code. In addition, the Compensation Committee shall
determine how any forfeitures occurring as a result of a Performance Condition
shall be allocated with respect to the Vesting Schedule of the Award.
(e)    After the completion of the Performance Period relating to a Performance
Condition, the Chief Financial Officer shall, with respect to each Award made
subject to such Performance Condition, calculate the effect of the Adjustment
Provisions on the Award and deliver such calculation to the Committee.
(f)    The Committee shall review the information submitted by the Chief
Financial Officer and certify, in writing, its determination with respect to the
impact of the Adjustment Provisions on the Award and the Final Award.
(g)    If a portion of an Award made subject to a Performance Condition shall
Vest prior to the satisfaction of any Performance Condition applicable to such
portion by reason of death, Total and Permanent Disability or, if applicable, a
Change in Control, then the Performance Condition shall be cancelled and none of
such Award shall be subject to reduction or forfeiture as provided by the
Performance Condition. Such Award shall be treated in accordance with the terms
of this Plan relating to Vested shares.
(h)    If a portion of an Award made subject to a Performance Condition shall
Vest prior to the satisfaction of any Performance Condition applicable to such
portion for any reason other than death, Total and Permanent Disability or a
Change in Control, such portion of the Award shall not be released to or
exercised by the Participant until after the Certification Date. No such Vesting
shall in any way be deemed a satisfaction, waiver or cancellation of the
Performance Condition, and such portion shall remain subject to reduction and
forfeiture as provided by the Performance Condition.
(i)    Dividends may not be paid with respect to any Share subject to a
Performance Condition until the Final Award with respect to such Share has been
determined. Any dividends declared on any Shares prior to such determination
shall be accrued. After determination of the Final Award, such accrued dividends
shall be paid, subject to Section 6(f) hereof; provided, however, that if the
Final Award is less than the Original Award, any accrued dividends attributable
to the portion of the Award that has been forfeited shall also be forfeited.
After determination of the Final Award has been made and Section 6(f) has been
satisfied, dividends shall be paid as normal on such Shares at the same time and
to the same extent as dividends are paid on other Shares.
SECTION 13.    TERMINATION OF SERVICE; LEAVES OF ABSENCE.
Subject to the last sentence of this Section, a Participant’s Service shall
terminate when such person ceases to be an Eligible Participant as determined in
the sole discretion of the Committee. A Participant’s Service does not terminate
if he or she is a common-law employee and goes on a bona fide leave of absence
of less than six (6) consecutive months that was approved by the Company in
writing and the terms of the leave provide for continued service crediting, or
when continued service crediting is required by applicable law. However, for
purposes of determining whether an Option is entitled to ISO status, a
common-law employee’s Service will be treated as terminating ninety (90) days
after such employee went on leave, unless such employee’s right to return to
active work is guaranteed by law or by a contract. Service terminates in any
event when the approved leave ends, unless such employee immediately returns to
active work. The Committee determines which leaves count toward Service, and
when Service terminates for all purposes under the Plan. Notwithstanding the
foregoing, an Outside Director’s Service shall terminate when he or she is
neither a member of the Board of Directors or a Consultant to RHI.
SECTION 14.    DEATH; TOTAL AND PERMANENT DISABILITY.
All Awards granted to any Participant shall Vest upon such Participant’s death
or termination of the Participant’s Service due to Total and Permanent
Disability.




--------------------------------------------------------------------------------




SECTION 15.    PERSONS SUBJECT TO SECTION 16 OF THE EXCHANGE ACT.
Any Award held by an individual who is a an Outside Director on both of (a) the
grant date of such Award and (b) the effective date of a Change in Control,
shall Vest upon the effective date of such Change in Control. Any Option or SAR
Award held by an individual who is a Section 16 Participant at either or both of
(a) the grant date of such Award or (b) the effective date of such individual’s
Outside Director Retirement, Protiviti Retirement or Staffing/Headquarters
Retirement, as the case may be, shall Vest upon the effective date of such
retirement. Any Options or SARs held by a Section 16 Participant which Vest by
reason of the provisions of this Section or by reason of death or Total and
Permanent Disability shall remain outstanding until the earlier of its exercise
or its original term.
SECTION 16.    ADJUSTMENT OF SHARES.
(a)    Adjustments. In the event of a subdivision of the outstanding Stock, or
stock split or reverse stock split, a declaration of a dividend payable in
Shares, a declaration of a dividend payable in a form other than Shares in an
amount that has a material effect on the price of Shares, a combination or
consolidation of the outstanding Shares (by reclassification or otherwise) into
a lesser number of Shares, a recapitalization, reorganization, merger,
liquidation, a spin-off, exchange of shares or a similar occurrence (as
determined by the Committee in its sole discretion), the Committee shall make
such adjustments as it, in its sole discretion, deems appropriate in one or more
of:
(i)    The number of Shares, Options, SARs, Restricted Shares and Stock Units
available for future Awards under the Plan;
(ii)    The per person per fiscal year limitations on Awards under the Plan and
the maximum aggregate number of ISOs that may be awarded under the Plan;
(iii)    The number of Shares covered by each outstanding Award;
(iv)    The Exercise Price under each outstanding Option and SAR; or
(v)    The number of Stock Units included in any prior Award which has not yet
been settled.
Except as provided in this Section, a Participant shall have no rights by reason
of any issue by RHI of stock of any class or securities convertible into stock
of any class, any subdivision or consolidation of shares of stock of any class,
the payment of any dividend or any other increase or decrease in the number of
shares of stock of any class.
Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), the terms of
outstanding Awards may not be amended to reduce the exercise price of
outstanding Options or SARs or cancel outstanding Options or SARS in exchange
for cash, other Awards or Options or SARs with an exercise price that is less
than the exercise price of the original Options or SARs without stockholder
approval.
(b)    Dissolution or Liquidation. To the extent not previously exercised or
settled, Options, SARs and Stock Units shall terminate immediately prior to the
dissolution or liquidation of RHI.
(c)    Reorganizations. In the event that RHI is a party to a merger or other
reorganization, outstanding Awards shall be subject to the agreement of merger
or reorganization. Such agreement may provide for:
(i)    The continuation of the outstanding Awards by RHI, if RHI is a surviving
corporation;




--------------------------------------------------------------------------------




(ii)    The assumption of the outstanding Awards by the surviving corporation or
its parent or subsidiary;
(iii)    The substitution by the surviving corporation or its parent or
subsidiary of its own awards for the outstanding Awards;
(iv)    Full exercisability or Vesting and accelerated expiration of the
outstanding Awards; or
(v)    Settlement of the full value of the outstanding Awards in cash or cash
equivalents followed by cancellation of such Awards.
(d)    Reservation of Rights. Except as provided in this Section, a Participant
shall have no rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend or any other increase or
decrease in the number of shares of stock of any class. Any issue by RHI of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number of Shares subject to an Award or the Exercise Price.
The grant of an Award pursuant to the Plan shall not affect in any way the right
or power of RHI to make adjustments, reclassifications, reorganizations or
changes of its capital or business structure, to merge or consolidate or to
dissolve, liquidate, sell or transfer all or any part of its business or assets.
SECTION 17.    AWARDS UNDER OTHER PLANS.
RHI may grant awards under other plans or programs. Such awards may be settled
in the form of Shares issued under this Plan. Such Shares shall be treated for
all purposes under the Plan like Shares issued in settlement of Stock Units and
shall, when issued, reduce the number of Shares available under the Plan.
SECTION 18.    LEGAL AND REGULATORY REQUIREMENTS.
No Option may be exercised and no Stock may be issued or transferred pursuant to
an award unless the Committee shall determine that such exercise, issuance or
transfer complies with all relevant provisions of law, including, without
limitation, the Securities Act, the Exchange Act, applicable state securities
laws, and rules and regulations promulgated under each of the foregoing, and the
requirements of any stock exchange upon which the Stock may then be listed or
quotation system upon which the Stock may be quoted, and shall be further
subject to the approval of counsel for RHI with respect to such compliance. If
the Stock subject to this Plan is not registered under the Securities Act and
under applicable state securities laws, the Committee may require that the
Participant deliver to RHI such documents as counsel for RHI may determine are
necessary or advisable in order to substantiate compliance with applicable
securities laws and the rules and regulations promulgated thereunder. In no
event shall RHI deliver, or be deemed obligated to deliver, cash in lieu of any
Share by reason of any failure to satisfy the foregoing provisions.
So long as any restrictions or obligations imposed pursuant to this Plan shall
apply to a Share, each certificate evidencing such Share shall bear an
appropriate legend referring to the terms, conditions and restrictions. In
addition, RHI may instruct its transfer agent that shares of Stock evidenced by
such certificates may not be transferred without the written consent of RHI. Any
attempt to dispose of such shares of Stock in contravention of such terms,
conditions and restrictions shall be invalid. Certificates representing shares
that have not Vested or with respect to which minimum withholding taxes have not
been paid will be held in custody by RHI or such bank or other institution
designated by the Committee.
SECTION 19.    WITHHOLDING TAXES.
(a)    General. To the extent required by applicable federal, state, local or
foreign law, a Participant or his or her successor shall make arrangements
satisfactory to RHI for the satisfaction of any withholding tax obligations that
arise in connection with the Plan. RHI shall not be required to issue any Shares
or make any cash payment under the Plan until such obligations are satisfied. In
the event that such withholding taxes are not paid on




--------------------------------------------------------------------------------




a timely basis, as determined by RHI in its sole discretion, to the extent
permitted by law RHI shall have the right, but not the obligation, to cause such
withholding taxes to be satisfied by reducing the number of Shares or cash (if
applicable) deliverable or by offsetting such withholding taxes against amounts
otherwise due from the Company to the Participant. If withholding taxes are paid
by reduction of the number of Shares deliverable to Optionee, such shares shall
be valued at the Fair Market Value as of the date of exercise.
(b)    Share Withholding. Unless otherwise provided by the Committee, a
Participant may satisfy all or part of his or her minimum withholding or income
tax obligations by having RHI withhold all or a portion of any Shares that
otherwise would be issued to him or her or by surrendering all or a portion of
any Shares that he or she previously acquired. Subject to applicable law and
accounting considerations, such Shares shall be valued at their Fair Market
Value on the date when taxes otherwise would be withheld in cash. A Participant
may elect to surrender, or attest to the ownership of, previously acquired
Shares in excess of the amount required to satisfy his or her minimum
withholding or income tax obligations provided that such Shares have been held
by the Participant for such period of time required to avoid RHI’s recognition
of additional compensation expense for financial reporting purposes as a result
of the surrender or attestation of such previously owned shares.
SECTION 20.    NO EMPLOYMENT OR REELECTION RIGHTS.
No provision of the Plan, nor any right or Award granted under the Plan, shall
be construed to give any person any right to become, to be treated as, or to
remain an Eligible Participant. RHI and its Subsidiaries and Affiliates reserve
the right to terminate any person’s Service at any time and for any reason, with
or without notice. No provision of the Plan nor any right or Award granted under
the Plan shall be construed to create any obligation on the part of the Board of
Directors to nominate any Outside Director for reelection by RHI’s stockholders,
or confer upon any Outside Director the right to remain a member of the Board of
Directors for any period of time, or at any particular rate of compensation.
SECTION 21.    DURATION AND AMENDMENTS.
(a)    Term of the Plan. The Plan, as set forth herein, shall terminate
automatically on the meeting of the stockholders of RHI in 2019, unless
re-adopted or extended by RHI’s stockholders prior to or on such date and may be
terminated on any earlier date by the Board of Directors or the Compensation
Committee, as described in the next Subsection.
(b)    Right to Amend or Terminate the Plan. The Board of Directors or, to the
extent permitted by applicable laws, rules or regulations, the Compensation
Committee may amend or terminate the Plan at any time and from time to time.
Rights and obligations under any Award granted before amendment or termination
of the Plan shall not be materially impaired by such amendment or termination,
except with consent of the person to whom the Award was granted. An amendment of
the Plan shall be subject to the approval of RHI’s stockholders to the extent
required by applicable laws, regulations or rules, including, but not limited
to, any applicable rules or regulations of the New York Stock Exchange. In
addition, no material amendment may be made to the plan without the approval of
RHI’s stockholders.
(c)    Effect of Amendment or Termination. No Shares shall be issued or sold
under the Plan after the termination thereof, except upon exercise of an Award
granted prior to such termination. The termination of the Plan, or any amendment
thereof, shall not adversely affect any Shares previously issued or any Awards
previously granted under the Plan.
SECTION 22.    PLAN EFFECTIVENESS.
This Plan shall become effective upon its approval by RHI’s stockholders. Upon
its effectiveness, the Plan shall supersede the Existing Equity Plans such that
no further awards shall be made under the Existing Equity Plans. This Plan shall
not, in any way, affect awards under the Existing Equity Plans that are
outstanding as of the date this Plan becomes effective. If RHI’s stockholders do
not approve this Plan, no Awards will be made under this Plan and the Existing
Equity Plans will continue in effect in accordance with their terms.


